421 F.2d 169
James P. CASWELL, Plaintiff-Appellant,v.The MANHATTAN FIRE & MARINE INSURANCE COMPANY, Defendant-Appellee.
No. 28132 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Dec. 22, 1969.

W. Paul Thompson, DeFuniak Springs, Fla., James E. Hertz, Pensacola, Fla., for plaintiff-appellant.
Robert P. Gaines, Beggs, Lane, Daniel, Gaines & Davis, Pensacola, Fla., for defendant-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM.


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I.


2
James P. Caswell sued the Manhattan Fire and Marine Insurance Company for a libel allegedly resulting from the publication of a report by the National Board of Fire Underwriters, now the American Insurance Association.


3
This is the second appeal of this case, see Caswell v. Manhattan Fire & Marine Insurance Company, 5 Cir., 1968, 399 F.2d 417.  The pertinent facts are there set forth.


4
The case was tried on its merits on May 7, 1969.  The Court directed a verdict for the defendant.  We affirm.


5
We are compelled to agree with the District Court that there was no evidence from which a jury might have found that Manhattan, or its agents, caused or were responsible for the publication of the allegedly libelous report.


6
Additionally, we are convinced that the reports were privileged when judged by the standards discussed in our prior opinion, 399 F.2d 421, 422.


7
Therefore the judgment of the District Court is


8
Affirmed.